Citation Nr: 9915256	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-08 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from January 1954 to August 
1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death.


FINDING OF FACT

The appellant has not submitted sufficient competent medical 
evidence to show a medical nexus between the veteran's period 
of military service and his cause of death.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the veteran's cause of death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her husband was exposed to 
herbicides during his period of service and that such 
exposure caused the cancer from which the veteran died in 
January 1997.  


Background

A certificate of death is of record that discloses that the 
veteran died of adenocarcinoma of unknown primary on January 
6, 1997.  The interval between the onset and death was noted 
to be 6 months.  No autopsy was performed.  A private medical 
doctor's statement dated in April 1997 is also of record that 
reveals that the veteran was being treated for 
adenocarcinoma, primary unknown with liver mets.  

A review of the record reveals that in January 1997, after 
the veteran's death, a total rating for nonservice-connected 
pension benefits was granted and entitlement to special 
monthly pension based on the need for aid and attendance was 
established effective from September 30, 1996.  However, 
information then obtained from the Social Security 
Administration advised of the veteran's death earlier that 
month.  During the veteran's lifetime, service connection was 
not in effect for any disability.

The veteran's service medical records are of record.  The 
veteran's service medical records are silent for any 
information pertinent to any cancer or related disease or 
injury.

Post-service records include gastrointestinal consultation 
reports dated from August to September 1996 for complaints of 
abdominal distention.  The reports include results from 
laboratory tests and biopsies.  Findings and diagnoses from a 
September 1996 report reveal massive ascites with multiple 
peritoneal implants, and a probable tumor, as well as a large 
necrotic lesion occupying the left lobe of the liver with 
multiple smaller lesions within the right lobe of the liver.  
Differential diagnoses include hepatoma versus metastatic 
cancer from another organ versus a noncancerous etiology.  
Laboratory data associated with the examination are 
remarkable for an increased white count of 18,700 with a 
differential that showed increased numbers of segmented 
neutrophils.  Further noted is that a review of the CAT scan 
taken of the abdomen revealed large necrotic left lobe of the 
liver lesion with multiple smaller lesions in the right lobe 
of the liver.  In summary, the examiner noted that the 
veteran most likely presented with an intra-abdominal 
malignancy.  Several gastrointestinal laboratory procedures 
were conducted in September 1996 for diagnoses of probable 
malignant ascites status post large volume paracentesis.

A Sick Leave Verification Report signed by the veteran's 
attending physician and dated in September 1996 reveals a 
diagnosis of metastatic adenocarcinoma of unknown primary.  A 
November 1996 hospital radiology report is also of record 
that reveals findings of large amount of ascites, marked 
adenopathy and mass with extensive mesenteries tumor cake, 
liver and diaphragm tumor studding, and bilateral large 
pleural effusions.  Private medical progress notes from a 
cancer center disclose a diagnosis of adenocarcinoma of 
unknown primary with large liver metastasis and ascites.  A 
VA examination was scheduled for November 1996, however the 
record reflects that the veteran was too ill at that time to 
attend.  The veteran died on January [redacted] 1997.

The veteran's Form DD214 indicates that the veteran 
participated in the Vietnam counteroffensive phase I and II 
campaign, the Vietnam summer-fall 1969 campaign, the Vietnam 
winter-spring 1970 campaign, and the sanctuary 
counteroffensive campaign.  Also, the record discloses that 
the veteran earned the National Defense Service Medal (1st 
Oak Leaf Cluster), Army Occupation Medal (Germany), Bronze 
Star Medal (Oak Leaf Cluster), Purple Heart, Air Medal, 
Combat Infantryman Badge, Vietnam Service Medal, Republic of 
Vietnam Campaign Medal, Good Conduct Medal, four O/S bars, 
Six stripes, and Sharpshooter M-14.

Analysis

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  Initially, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be allowed on a presumptive basis for 
certain forms of cancer, if the disability becomes manifest 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Moreover, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may further be 
established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.312 (1998).  

Moreover, VA regulations provide that a disease listed in 
38 C.F.R. § 3.309 associated with exposure to certain 
herbicide agents during a period of service in Vietnam, will 
be considered to have been incurred in service under the 
circumstances outlined in the regulations, even though there 
is no evidence of such disease during the veteran's period of 
active service.  38 C.F.R. § 3.307(a)(6)(i) (1998).  Finally, 
a veteran may establish service connection for a disease or 
disability resulting from herbicide exposure with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994).  In the case of a disability which is not presumed 
under law to have been caused by exposure to herbicides, 
however, proof of actual exposure to herbicides during 
service in Vietnam is also required.  McCartt v. West, 
12 Vet. App. 164 (1999).

However, the appellant must establish a well grounded claim 
before the Board will consider the merits of such claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim requires 
sufficient and cognizant medical evidence to substantiate the 
appellant's assertions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, a well grounded claim is a 
meritorious claim, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To establish a well 
grounded claim for service connection, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter, referred to as the "Court") requires evidence 
of a medical diagnosis of a current disability; medical, or 
lay evidence of an inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g sub nom. Epps 
v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

At the outset, the Board emphasizes that service connection 
was not in effect for any disability during the veteran's 
lifetime.  Therefore, an analysis with respect to whether a 
particular service-connected disease caused or contributed to 
the veteran's death is not warranted.  Furthermore, the Board 
has determined that the appellant has failed to establish a 
well grounded claim for lack of competent evidence to support 
an etiological relationship between the veteran's period of 
service and the adenocarcinoma from which he died.  Overall, 
there is no competent evidence of record to relate the 
veteran's cause of death to his military service or any 
incident related therein.  

As stated above, the veteran died of adenocarcinoma of 
unknown primary as reflected on the death certificate of 
record.  There are no records to substantiate that the 
veteran was treated for any relevant disease or injury during 
service.  The veteran's service medical records are silent 
for any pertinent findings, complaints, or notations.  
Moreover, post-service records related to the veteran's 
cancer first appear in 1996, over twenty years after the 
veteran's separation from active service.  Such records 
generally pertain to diagnostic tests and treatment for 
adenocarcinoma from August 1996 up until the veteran's death 
in January 1997.  Thus, in this respect, the appellant has 
not presented competent evidence to establish a medical link 
between the veteran's period of service and his cause of 
death.  Overall, there is no medical evidence of 
adenocarcinoma or any cancer during service and no records 
that tend to suggest that the veteran was treated for or 
diagnosed with cancer any earlier than twenty-two years after 
service.

However, the Board acknowledges the appellant's assertions 
that the cancer that resulted in the veteran's death is due 
to exposure to herbicides during his period of service in 
Vietnam.  The Board notes that there is no question as to the 
veteran's period of service in the Republic of Vietnam as 
supported by the service records and extracts of record, and 
the information reflected on the veteran's Form DD214.  

Nonetheless, the Board notes that the evidence does not 
demonstrate that a diagnosis of adenocarcinoma was made 
during service or within one year following the veteran's 
separation from service and it is not otherwise contended.  
It is also noted that the veteran in this case has not been 
diagnosed with any disability for which service connection 
may be presumed to be the result of Agent Orange exposure 
under the provisions of 38 U.S.C.A. § 3.309.  Specifically, 
although various types of cancer and sarcomas are enumerated 
in the pertinent regulation, the evidence of record does not 
support that the veteran was ever diagnosed with any one of 
the diseases subject to presumptive service connection as 
listed in 38 C.F.R. § 3.309.  Thus, although the veteran may 
have been exposed to herbicides during his period of service 
in Vietnam, such exposure, absent a diagnosis of a disease 
enumerated in § 3.309, is insufficient to presume that his 
adenocarcinoma necessarily was incurred in service.  
38 C.F.R. § 3.307(a).  

In this regard, the Board notes that the appellant has failed 
to put forth evidence that the veteran was exposed to 
herbicides associated with Agent Orange while he was in 
service that are directly related to the cancer from which he 
died.  Further, in spite of the appellant's allegations that 
the veteran was exposed to herbicides while in Vietnam, 
service medical records are silent as to any herbicide or 
pesticide exposure during the veteran's period of active 
service.  Although the appellant has demonstrated that the 
veteran served during the Vietnam era in the Republic of 
Vietnam, as evidenced by the decorations and medals noted in 
the service records, she has not provided any evidence 
whatsoever of exposure to any herbicide agent during the 
veteran's period of service.  Thus, in this respect, the 
appellant has failed to establish a claim for disability 
resulting from herbicide exposure.

Furthermore, the Board wishes to point out that the type of 
evidence needed to satisfy the burden of establishing a well 
grounded claim depends on the very nature of the issue.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As in this 
case, where the determinative issue involves medical 
diagnoses and/or medical etiology, the appellant must 
establish a medical nexus between the veteran's death and his 
period of service, and as such, must offer competent medical 
evidence sufficient to support a plausible claim.  Id.  Thus, 
the appellant's lay statements that her husband's cancer was 
due to exposure to herbicides from Agent Orange during his 
tour of duty in Vietnam do not constitute competent evidence 
for the purpose of establishing a medical link between the 
veteran's death and service.  Although the Board presumes the 
evidence is true, see King v. Brown, 5 Vet. App. 19, 21 
(1993), the appellant's allegations must be supported by 
credible and competent evidence.  Tirpak at 611.  As stated 
above, the Board does not doubt that the veteran served in 
the Republic of Vietnam during his period of service.  
However, there is no evidence to support that he was 
necessarily exposed to herbicides during that period of time, 
nor is there medical evidence of a nexus between any such 
exposure and his subsequently developed adenocarcinoma. 

Therefore, overall, the evidence of record does not support 
the appellant's contentions that she is entitled to service 
connection for the cause of the veteran's death.  As stated 
above, the appellant in this case has not established a well 
grounded claim for failure to submit competent evidence of a 
causal relationship between the veteran's cause of death and 
his period of service.  Thus, the Board must deny the 
appellant's claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

